DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 14-16 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Greatorex (US 5296065).
	Regarding claim 14, Greatorex teaches a process for making a membrane comprising steps of, a) inserting a piece of a sheet of substrate material into a cavity having one or more depressions (Figure 2; Examples; column 7), b) heating and cooling the piece of substrate material while pressing the piece of substrate material against an inner surface of the cavity to shape the piece of substrate material (column 8, lines 1-24; column 3, lines 5-41), c) removing the piece of substrate material from the cavity, wherein the removed piece of substrate material has a shape corresponding to the cavity (column 8, lines 5-21; column 3, lines 5-41; Examples; Figure 2); implicitly bonding the shaped piece of substrate material together with another sheet of substrate material to provide a structure having one or more internal channels being open to at least one edge of the structure since the fibers of the two sheets are heated to a temperature sufficient to bond to each other, which would implicitly cause a degree of bonding between the two sheets (Figure 2; column 4, lines 61-65; column 8, lines 42-59; Examples 3-5); and coating: (i) the substrate material with a membrane material, or (ii) the structure with a membrane material (Examples, indicating a micro-porous coating of PTFE base film). It is noted that there is no requirement in claim 14 that the piece of substrate material is removed from the cavity before the step of bonding. As written, claim 14 does not distinguish over bonding the shaped piece of substrate material with another sheet while the shaped piece is in the cavity.
	Regarding claim 15, this additional limitation is taught by Greatorex (column 8, lines 24-31; column 11, lines 34-40).
	Regarding claim 16, Figure 2 of Greatorex clearly illustrates this additional limitation.
	Regarding claim 19, the teaching of providing a micro-porous coating in the Examples of Greatorex is considered to satisfy coating the substrate material with a membrane material.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greatorex as applied to claims 14-16 and 19 above, and further in view of Benedyk (US 4258093).
	Regarding claim 20, Greatorex teaches heating and cooling the piece of substrate material while it is held pressed against the inner surface of the cavity (column 8, lines 10-59). Heating to a temperature below but near the melting point of the fibers of the nonwoven substrate material to cause flow of the thermoplastic material, as taught by Greatorex, is naturally above the heat deflection temperature, also known as the softening temperature. The heat deflection temperature is understood to be an upper temperature limit at which a material can support a load. While Greatorex does not recite cooling below the heat deflection temperature, naturally the softened material would lose its shape if not cooled sufficiently before removal from the cavity. In a process of molding nonwoven fabric using heat and molding pressure, Benedyk teaches leaving the material in a cooled mold long enough to solidify and retain its shape upon removal from the mold (column 2, lines 4-12 and 22-26; column 5, lines 50-55). Cooling sufficiently to harden and maintain a desired shape naturally suggests cooling to below the heat deflection temperature because a material above the temperature at which it can support a load would naturally not be expected to retain its shape. Moreover, hardening suggests cooling below the softening temperature. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide such cooling below the heat deflection temperature in Greatorex because one of ordinary skill in the art would have been motivated to cool sufficiently so that the molded nonwoven material maintains its desired shape, as suggested by the teachings of Benedyk detailed above.
Allowable Subject Matter
Claims 21-23 are allowed. Claims 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 21-23 are allowed for the reasons provided on page 6 of the previous office action, mailed 14 January 2022.
	Claims 18 and 25 have been amended to positively require the recited steps and contain allowable subject matter for the reasons provided on pages 6-7 of the office action mailed 12 April 2021. Current claim 25 contains the allowable subject matter that was then present in claim 19 (see claim listing filed 16 December 2020).

Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive.
	Applicant argues Greatorex does not teach bonding following the heating and cooling step. In response, as noted in the grounds of rejection above, there is no such requirement in claim 14. For example, claim 14 does not recite that the bonding step is performed after the step of removing.
	Regarding claim 19, as noted above in the grounds of rejection, the teaching of providing a micro-porous coating in the Examples of Greatorex is considered to satisfy coating the substrate material with a membrane material.
	The examiner agrees that amended claim 25 contains allowable subject matter, as noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). The changes to the grounds of rejection were necessitated by the changes to the claims in the most recent amendment.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745